Exhibit 10.1

AMENDMENT NO. 2

TO THE

CLEARWATER PAPER CORPORATION

2008 STOCK INCENTIVE PLAN

The Clearwater Paper Corporation 2008 Stock Incentive Plan, as adopted by the
Board of Directors on December 2, 2008 (the “Plan”), is hereby amended as
follows:

Effective as of August 26, 2011, Section 5 of the Plan is amended by revising
subsections (a) and (b) thereof to read as follows:

 

  (a) Basic Limitation. Shares offered under the Plan shall be authorized but
unissued Shares or treasury Shares. The aggregate number of Shares authorized
for issuance as Awards under the Plan shall not exceed 4,123,060 Shares, which
shall consist of (i) 3,390,000 Shares available for issuance as Awards to any
Employees, Consultants or Outside Directors, and (ii) 733,060 Shares available
for issuance as Awards only to Employees, Consultants or Outside Directors who
were not employed on December 26, 2010 by the Corporation or any of its
Subsidiaries. The limitation of this Section 5(a) shall be subject to adjustment
pursuant to Section 12. The number of Shares that are subject to Awards
outstanding at any time under the Plan shall not exceed the number of Shares
which then remain available for issuance under the Plan. The Corporation, during
the term of the Plan, shall at all times reserve and keep available sufficient
Shares to satisfy the requirements of the Plan.

 

  (b) Award Limitation. Subject to the provisions of Section 12, no Participant
may receive Awards under the Plan (i) in any calendar year (other than the
calendar year of the first year of employment) that relate to more than 452,000
Shares, and (ii) in the calendar year for the first year of employment, no more
than two times the amount set forth in Section 5(b)(i).

[SIGNATURE PAGE FOLLOWS]



--------------------------------------------------------------------------------

To record the adoption of this Amendment by the Compensation Committee of the
Board of Directors, Clearwater Paper Corporation has caused its authorized
officer to execute the same.

 

Date: 8/26/11   CLEARWATER PAPER CORPORATION  

By:

 

/s/ T. H. Carter

 

Name:

  Thomas H. Carter  

Title:

  Senior Vice President, Human Resources

 